The plaintiff in error was convicted in the district court of Carter county on a charge that he did have in his possession four barrels of mash, wort, and wash, and a certain still, used for the purpose of manufacturing intoxicating liquors, and alleging that the offense charged was a second and subsequent violation of the prohibitory law, in that defendant had been convicted in the county court of Carter county on an information charging the unlawful possession of intoxicating liquors. The jury fixed the punishment at imprisonment in the county jail for 60 days and a fine of $50. A motion for new trial was duly filed and denied. From the judgment rendered in pursuance of the verdict he appeals.
No brief has been filed, and we are not advised what the plaintiff in error relies upon for a reversal.
An examination of the record convinces us that *Page 309 
the plaintiff in error was granted a fair trial, that the evidence is sufficient to sustain the verdict and judgment.
In cases of this kind we do not consider it the duty of this court to go into a careful examination of the evidence to determine whether or not the trial court erred in the admission or rejection of testimony. We have examined the information, the instructions of the court, and we have discovered no error which will warrant a reversal. The judgment of the district court of Carter county is accordingly affirmed.
EDWARDS and DAVENPORT, JJ., concur.